ORDER

PER CURIAM.
Michael Peterson appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Mr. Peterson was convicted of attempting to produce a controlled substance, marijuana, § 564.011, RSMo 2000, and two counts of possession of a controlled substance with intent to distribute marijuana and cocaine, § 195.211. He was sentenced to fifteen years imprisonment on each count, and the court ordered that the sentences run concurrently. On appeal, Mr. Peterson alleges that he received ineffective assistance of counsel, in that his counsel stated that Mr. Peterson’s wife was found guilty of offenses arising out of the same conduct, and she was serving a five-year prison term. In light of the overwhelming evidence of marijuana and cocaine in the Petersons’ home, it was a reasonable trial strategy to claim that Mr. Peterson’s wife, not Mr. Peterson, was responsible for the crimes, and the State had already convicted her. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).